  Case 13-45460         Doc 56     Filed 04/03/19 Entered 04/03/19 08:51:58              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-45460
         Noel A Flores
         Elizabeth Flores
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/22/2013.

         2) The plan was confirmed on 04/14/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 01/08/2019.

         6) Number of months from filing to last payment: 62.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,900.00.

         10) Amount of unsecured claims discharged without payment: $9,849.53.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-45460      Doc 56        Filed 04/03/19 Entered 04/03/19 08:51:58                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $36,708.00
       Less amount refunded to debtor                         $1,008.00

NET RECEIPTS:                                                                                  $35,700.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,900.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,534.41
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,434.41

Attorney fees paid and disclosed by debtor:                 $100.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANCO SANTANDER DE PUERTO RIC   Unsecured           0.00           NA              NA            0.00       0.00
BBY/CBNA                        Unsecured         324.00           NA              NA            0.00       0.00
Best Buy Co./Retail Services    Unsecured         325.00           NA              NA            0.00       0.00
Chex Systems                    Unsecured           0.00           NA              NA            0.00       0.00
CREDIT ONE BANK                 Unsecured         877.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE          Unsecured         205.00           NA              NA            0.00       0.00
GE MONEY BANK                   Unsecured         433.00           NA              NA            0.00       0.00
GM FINANCIAL                    Unsecured            NA       7,999.61        7,999.61      4,706.20        0.00
GM FINANCIAL                    Secured       21,110.00           0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         229.70          229.70        135.13        0.00
JRSI                            Unsecured      1,561.00            NA              NA            0.00       0.00
MASSACHUSETTS DEPT OF REVENU    Priority             NA       7,627.81        7,627.81      7,627.81        0.00
MASSACHUSETTS DEPT OF REVENU    Priority      29,200.00     17,096.88        17,096.88     17,096.88        0.00
Mauna Coop                      Unsecured           0.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         146.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT            Unsecured         745.00        564.43          564.43        332.06        0.00
Quest Diagnostics, Inc.         Unsecured      1,156.00            NA              NA            0.00       0.00
RJM ACQUISITIONS                Unsecured            NA         367.71          367.71        216.33        0.00
RJM ACQUISITIONS                Unsecured            NA         256.98          256.98        151.18        0.00
Sinai Medical Group             Unsecured          75.00           NA              NA            0.00       0.00
Sinai Medical Group             Unsecured          75.00           NA              NA            0.00       0.00
SPRINT                          Unsecured         371.00           NA              NA            0.00       0.00
Wal-Mart/GEMB                   Unsecured         424.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-45460         Doc 56      Filed 04/03/19 Entered 04/03/19 08:51:58                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $24,724.69         $24,724.69              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                         $24,724.69         $24,724.69              $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,418.43          $5,540.90              $0.00


Disbursements:

         Expenses of Administration                             $5,434.41
         Disbursements to Creditors                            $30,265.59

TOTAL DISBURSEMENTS :                                                                      $35,700.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
